Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a system capable of establishing a model for cardiac ventricular hypertrophy (VH) screening. The closest prior art, Wienhues-Thelen et al. (USPAP       2014/0065,648), shows a similar system, in which, use of biomarkers in the assessment of the early transition from arterial hypertension to heart failure. However, Wienhues-Thelen et al. fail to address: “for a storage configured to store plural pieces of subject data that are respectively associated with a plurality of subjects, each of the pieces of subject data containing a basic physiological parameter group, an electrocardiographic parameter group, and an actual cardiac VH condition that corresponds to a specified ventricle of one of the subjects associated with the piece of subject data, the specified ventricle being one of a left ventricle and a right ventricle and a processor electrically connected to said storage, and configured to split the pieces of subject data into a training set and a test set, and to establish the model for cardiac VH screening with respect to the specified ventricle based on the pieces of subject data in the training set by using machine learning techniques”. These distinct features have been added to the sole independent claim and renders it allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 




For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, August 17, 2022